Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 16 and 17 is hereby withdrawn.
In view of the amendment, all of the previous 103 rejections over Montanari et al (WO’808) in view of Agerup et al (“NASHATM-the MONOGRAPH”) and Roux et al’697 (as addressed in Paragraphs 7-11 of the Final Office action mailed on August 12, 2020) are hereby withdrawn.  The cited prior arts do not teach or suggest instant crosslinked hyaluronic acid loaded onto and/or into a first population of non-ionic vesicles and a second population of cationic vesicles.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amended claim 1, applicant recite that the crosslinked hyaluronic acid is loaded onto and/or into a first population of non-ionic vesicles and a second population of cationic vesicles.  Such limitation does not specify that those non-ionic vesicles and cationic vesicles are micro- or nanoparticular vesicles.  Based on the reading of present specification, it is the Examiner’s position that instant vesicles (whether they are non-ionic or cationic) are always micro- or nanoparticular vesicles.  Thus, instant limitation as to the non-ionic vesicles and cationic vesicles without further limiting the size (i.e., micro- or nanoparticular vesicles) constitute a new matter. 
Instant rejection can be overcome by incorporating the subject matter of instant claim 12 and canceling claim 12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-10, 12-15 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 11, 14, 17-19 and 22 of copending Application No. 16/453,798 in view of Montanari et al (WO 2014/044808 A2). 
Claims 1, 3, 14 and 17 of App.’798 teach the following:

    PNG
    media_image1.png
    244
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    616
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    612
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    54
    589
    media_image4.png
    Greyscale


It would have been obvious to one skilled in the art to have the vesicles of claim 1 of App.’798 to be the combination of cationic and non-ionic vesicles with a reasonable expectation of success.  
With respect to instant non-crosslinked hyaluronic acid having Mw of 50kDa or less, claim 11 of App.’798 teaches that the vesicle of claim 1 further comprises a non-crosslinked hyaluronic acid.  Although claim 11 of App.’798 does not explicitly teach instant Mw range for the non-crosslinked hyaluronic acid, a non-crosslinked hyaluronic acid having Mw of 5,000 Da is known in the art as a non-crosslinked hyaluronic acid that can be used together with a sodium hyaluronate crosspolymer (a crosslinked hyaluronic acid), as evidenced by Montanari et al (see Example 1 on pg.25).  It would have been obvious to one skilled in the art to make the non-crosslinked hyaluronic acid of claim 11 of App.’798 have the Mw of 5,000 Da with a reasonable expectation of success according to what is known in the art.
With respect to instant agent stimulating endogenous hyaluronic acid synthesis and instant anti-ageing active ingredient (of claim 2), claim 22 of App.’798 teaches that the vesicle of claim 1 can further comprise citric acid and tocopherol.  Citric acid teaches instant alpha-hydroxy acids of claim 10 and thus teaches instant agent (of claim 1) stimulating endogenous hyaluronic acid synthesis, and tocopherol teaches instant anti-aging active ingredient of claim 2.  Thus, claims 1, 3-5, 8, 11, 14, 17-19 and 22 of App.’798 in view of Montanari render obvious instant claims 1, 2, 6-10, 12-15 and 19-21.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 6-15 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10, 12, 15 and 18-20 of copending Application No. 16/453,808 in view of Montanari et al (WO 2014/044808 A2) and Herrmann et al (US 2015/0174033 A1). 
Claims 1 of App.’808 teaches the following:

    PNG
    media_image5.png
    296
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    146
    630
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    44
    630
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    51
    588
    media_image8.png
    Greyscale

It would have been obvious to one skilled in the art to have the crosslinked hyaluronic acid (of claim 1 of App.’808) loaded onto the micro- or nanoparticular vesicle wherein the vesicles are a combination of cationic vesicles and non-ionic vesicles with a reasonable expectation of success.  
With respect to instant non-crosslinked hyaluronic acid having Mw of 50kDa or less, although claim 12 of App.’808 teaches using a non-crosslinked hyaluronic acid in the vesicles of claim 1, claim 12 is silent as to the Mw of the non-crosslinked hyaluronic acid, a non-crosslinked hyaluronic acid having Mw of 5,000 Da is known in the art as a non-crosslinked hyaluronic acid that can be used together with a sodium hyaluronate crosspolymer (a crosslinked hyaluronic acid), as evidenced by Montanari et al (see Example 1 on pg.25).  It would have been obvious to one skilled in the art to make the non-crosslinked hyaluronic acid of claim 12 of App.’808 have the Mw of 5,000 Da with a reasonable expectation of success according to what is known in the art.
With respect to instant agent stimulating endogenous hyaluronic acid synthesis, claims of App.’808 do not teach such component.  Hermann teaches ([0033], [0039] and [0032]) that 6-paradol is not only effective in stimulating the biological HA synthesis in human skin cells and thereby provides moisturizing and anti-aging effects, but also well tolerated by the skin and stable.  Since claim 20 of App.’808 teaches that the composition of claims 1 and 15 is used in caring for skin and reducing the skin ageing effects, it would have been obvious to one skilled in the art to add 6-paradol (instant to the vesicle of claim 1 of App.’808 with a reasonable expectation of stimulating the biological HA synthesis in human skin cells and providing moisturizing and anti-aging effects, as taught by Hermann.  6-paradol teaches instant agent of claim 1 stimulating endogenous hyaluronic acid synthesis, instant agent of claim 10 (natural ingredient), instant agent of claim 11 as well as instant anti-aging active ingredient of claim 2. 
Thus, claims 1-3, 5, 10, 12, 15 and 18-20 of App.’808 in view of Montanari and Hermann render obvious instant claims 1, 2, 6-15 and 19-21.  
This is a provisional nonstatutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 11, 2021